DETAILED ACTION
Allowable Subject Matter
In view of discussions with Michael Jones one or around 02 MAR 21, the indicated allowability of previous claims 98, 99, and 102 – 104 is withdrawn.
The examiner apologizes again for this oversight and has made this action non-final to allow Applicant an opportunity to respond.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5 – 7, 98, 99, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0048427 to Crandall et al. (“Crandall,” previously cited) in view of US 5,249,385 to Vang et al. (“Vang”).
Re: claim 1, Crandall discloses the claimed invention including a shotgun 10, e.g., Fig. 1A, for firing a shell 19, e.g., Fig. 6A (see previous office action) and mountable (see previous office action) beneath a long gun (see, e.g., 10a, e.g., Fig. 8A), the shotgun comprising: a body member 12, e.g., Fig. 4A, having a front end (near callout 28), a rear end (near callout 24), and a connecting structure 22 located along a top side of the body member for attaching the body member to the long gun; a breech tube 18, e.g., Fig. 4B, fixedly located within the body member proximate the rear end, via 23, e.g., Figs. 6A, 6B, the breech tube having at least one lateral opening 18a though which a shell may be moved; a barrel 16 mounted so as to be axially slidable within the body member and the breech tube, the barrel movable between a rearward position wherein a shell in the breech tube is within a chamber of the barrel, Fig. 6A, and a forward position wherein a shell is loadable or unloadable from the breech tube via the at least one lateral inter alia, 30, including a housing 17 mounted to the body member proximate (see previous office action) the rear end, the housing supporting a trigger 32, e.g., Figs. 19A-19C, a firing pin 82, e.g., Figs. 20A-20C, and a firing mechanism, inter alia, 62, operatively interconnecting the trigger and the firing pin for actuating the firing pin when the trigger is pulled; wherein the barrel includes a chamber portion 16c and a forward portion (any portion forward thereof) attached to the chamber portion (see previous office action); including wherein the chamber portion includes the chamber (as shown) and a first barrel section (forward thereof); except for a forcing cone between the chamber and the first barrel section.
Vang discloses a shotgun barrel 10, e.g., Fig. 1, including a chamber 16, a first barrel section 20, and a forcing cone 18 therebetween in the same field of endeavor for the purpose of “improving the accuracy of shorter length shotgun barrels, reducing felt recoil, and providing for interchangeability of shot pellets and slugs in a single barrel,” col. 1, lines 7 – 10 (e.g., 1:7-10).  Indeed, Vang teaches that forcing cones were known in the art since at least 1906.  See: 1:40-42, wherein Vang cites to French patent document 364,168; and, front page of Vang, Foreign Patent Documents section.  This is perhaps what Applicant meant by “a conventional forcing cone 106 between the chamber and the first barrel section,” (emphasis added), at instant ¶ [0052].
Regardless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Crandall as taught by Vang in order to improve the accuracy of shorter length shotgun barrels, reduce felt recoil, and provide for interchangeability of shot pellets and slugs in a single barrel.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Re: claims 5 – 7, whether Crandall or Vang discloses: the barrel having a length of at least 10 inches; the chamber portion having an axial length of about 9.5 inches; or the rear end of the trigger assembly extending rearwardly past a rear end of the barrel less than about 1.0 inches, it has been held that limitations relating to the size of an element were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).	
Re: claim 98, Crandall further discloses wherein the firing mechanism includes a hammer 78, e.g., Fig. 20B, for actuating the firing pin when moved by a spring-loaded slider 71, via spring 74.
Re: claim 99, Crandall further discloses wherein the firing mechanism includes a spring-loaded sear 61, via spring 69 mounted on the trigger for contacting the spring loaded slider, as shown.
Re: claim 102, Crandall discloses the claimed invention as applied above except for the trigger assembly being a double-acting trigger assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a double-acting trigger assembly, since the equivalence of single-acting and double-acting trigger assembly for KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, there is no evidence that use of a double-acting trigger assembly would yield more than predictable results.
Claims 103 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Crandall in view of US 9,341,429 to Reavis, III (“Reavis”).
Re: claim 103, Crandall discloses the claimed invention as applied above except for wherein the at least one lateral opening in the breach tube includes two lateral openings spaced on opposite sides of the breech tube.
Reavis teaches a firearm 10, e.g., Fig. 1, including two such openings 18, spaced as claimed.  Though only the left-hand side of the firearm is shown in the figures, Reavis discloses two openings, 2:8-11, and 5:34-40, in the art for the purpose of accommodating both left- and right-handed operators.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Crandall as taught by Reavis in order to accommodate left- and right-handed operators.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 104, Crandall further discloses further including at least one extractor 14a, e.g., Fig. 6B, attached to the breech tube, via, inter alia, bolt 14, for moving a shell 19a located in the chamber, e.g., Fig. 6A, at least partially out of the breech tube when the barrel is moved from the forward position to the rearward position, except for the reverse, i.e., when the barrel is moved from the rearward position to the forward position.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the directionality of movement of the barrel, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter II
Claims 15 – 17, 24, and 25 have been allowed.  See previous office action for details.
Claims 100 and 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither discloses nor fairly teaches the combination of structural features of the base claim and any intervening claims and further including: wherein the trigger assembly including, particularly, a sub-housing removably attached to the housing, and, particularly, the trigger and spring-loaded sear being mounted on the sub-housing; and, wherein the hammer is spring-loaded, particularly, in a direction to move the firing pin away from the firing position and, particularly, to move the hammer toward contact with the spring-loaded slider, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Mar-21